CORRECTED NOTICE OF ALLOWABILITY
	The purpose of this Corrected Notice of Allowability is to correct a typo in the numbering of claims on the Issue Classification; canceled claim 21 was inadvertently renumbered to claim 19.  Reasons for allowance have not changed and are provided below for convenience.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 7-20, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: applicants’ arguments with respect to the rejection in view of Roeker et al. (US Patent No. 5340649) are persuasive, thus the rejection of the claims has been withdrawn.  Applicants have amended the claims to overcome the prior art of record.
The closest prior art of record, known by Roeker et al., teaches an adhesive article which comprises: a) a substrate consisting of a hot-melt or heat-curable adhesive; and b) a microwave susceptor layer of at least electrically semi-conductive microwave radiation absorbing material.  Roeker et al. teaches a method wherein the susceptor layer is disposed on at least a portion of the substrate, and is responsive to exposure to microwave radiation for raising the temperature of the substrate above a desired level sufficient to melt the substrate; the susceptor layer is deactivated when 
Roeker et al. teaches the a coating of electrically conductive polymer comprising a salt of a cationic antioxidant, and that the melting point of the hot melt adhesive composition is less than 100°C; however fails to explicitly teach the ionic liquid consists of organic cations and organic or inorganic anions and has a melting point below 100°C, as required by the claimed invention.  Roeker et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught hot melt adhesive comprising cationic antioxidants to the specifically claimed method for bonding a thermoplastic material by applying an ionic liquid consisting of organic cations and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767